Citation Nr: 1622356	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  14-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for chronic fatigue.  

2.  Whether new and material evidence has been received to reopen the previously denied claim for insomnia.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for insomnia. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for a right knee condition.

8.  Entitlement to service connection for a left knee condition. 
9.  Entitlement to service connection for a respiratory disorder, characterized by shortness of breath.

10.  Entitlement to service connection for a bilateral hearing loss disability. 

11.  Entitlement to service connection for irritable bowel syndrome (IBS). 


WITNESSES AT HEARING ON APPEAL

The Veteran and M. I.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1987 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2012 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A hearing was held before the undersigned Veterans' Law Judge (VLJ) in October 2015.  A transcript of that proceeding is of record. 

The Veteran originally filed a claim for service connection for PTSD.  In view of the diagnoses of record, the Board has broadened the characterization of the claim to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for hypertensive renal disease and patellofemoral pain syndrome were raised in a May 2016 VA Form 21-536EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for chronic fatigue, insomnia, an acquired psychiatric disorder, prostate cancer, right and left knee disabilities, and a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for chronic fatigue was denied in a May 2002 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final May 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for chronic fatigue.

3.  The Veteran's claim for entitlement to service connection for insomnia was denied in a May 2002 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

4.  Evidence received since the final May 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for insomnia.

5.  The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War and has presented credible complaints of ongoing respiratory symptoms, which first manifested during his service in Southwest Asia.

CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied the Veteran's claim for service connection for chronic fatigue is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final May 2002 rating decision is new and material; the criteria to reopen the claim for chronic fatigue have been met.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  The May 2002 rating decision that denied the Veteran's claim for service connection for insomnia is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  Evidence received since the final May 2002 rating decision is new and material; the criteria to reopen the claim for insomnia have been met.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

5.  The criteria for service connection for an undiagnosed illness, manifested by respiratory symptoms have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board reopened the Veteran's petitions to reopen his claims for chronic fatigue and insomnia, and grants entitlement to service connection for a respiratory disorder, which constitutes a complete grant the Veteran's claims decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Petitions to Reopen

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Service connection for chronic fatigue and insomnia was initially denied in a May 2002 rating decision, on the basis that there was no evidence of a current diagnosis of either condition or evidence the claimed conditions were incurred in service or otherwise related to active service.  Although the Veteran was notified of the May 2002 rating decision and his appellate rights, the decision was not appealed, nor was any new and material evidence submitted within the appeal period.  As such, the May 2002 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In July 2012, the Veteran filed a petition to reopen his previously denied claims for chronic fatigue and insomnia.  In a November 2012 rating decision, the AOJ reopened the claims and denied them on their merits.  

Although the AOJ reopened the previously denied claims, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claims ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Evidence received since the last final denial of the Veteran's claims in May 2002 includes additional VA treatment records, lay statements from the Veteran and his friends and family members, VA examination reports and opinions, and the Veteran's testimony at his October 2015 hearing.  All the evidence is new, in that it was not previously of record at the time of the May 2002 rating decision.  Furthermore, the lay statements, treatment records, VA examinations reports, and testimony are material because they relate to the Veteran's current symptoms and diagnoses, as well as a nexus between those symptoms and service.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claims of entitlement to service connection for chronic fatigue and insomnia are reopened.

Respiratory Condition

The Veteran claims service connection for an undiagnosed respiratory disorder, characterized by shortness of breath. 

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2015).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, and the Red Sea.  38 C.F.R. § 3.317(e)(2) (2015).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5) (2015). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2014).  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability, "and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2014); 38 C.F.R. § 3.317 (2015).  The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g) (West 2014); 38 C.F.R. § 3.317(b) (2015).

The Veteran's DD Form 214 indicates that he received the Kuwait Liberation Medal.  Additionally, he testified that he had service in Saudi Arabia.  Accordingly, the Veteran meets the definition of a Persian Gulf Veteran.

The Veteran was provided a Gulf War examination in March 2002.  At that time, the Veteran did not report any respiratory complaints, but did report subjective fatigue with exercising.  Specifically, the Veteran reported that he tired quicker with physical activity, but had not noticed fatigue with his normal day-to-day activities.  X-rays of the Veteran's heart and lungs were within normal limits.  No respiratory diagnosis was made.  The examiner opined that the Veteran's fatigue was limited to subjective complaints only noticed when exercising and therefore was likely due to deconditioning rather than true fatigue. 

The Veteran was provided a respiratory examination in October 2012.  The examiner noted that the Veteran reported dyspnea on exertion for the last 4-5 years.  The examiner stated that the Veteran had only one episode, and had not experienced any specific episodes since that time.  Upon testing the Veteran's pulmonary function testing (PFT) revealed pre-bronchodilator FVC of 64.2 percent and a post-bronchodilator FVC of 65.7 percent.  The examiner indicated that the Veteran's FVC was the most accurate representation of the Veteran's level of disability.  Exercise capacity testing was not performed.  The examiner stated that the Veteran's lung examination, including chest x-rays, was within normal limits.  

The examiner stated that the Veteran did not currently have or ever had a respiratory condition.  The examiner opined that the Veteran did not have any diagnosed illness for which no etiology could be established.  The examiner noted that the Veteran experienced no progression of his dyspnea on significant exertion since 2008.  The examiner also noted that PFT testing in November 2012 showed improvement as compared to PFT results from October 2012, but that the Veteran's number did not fully reflect his current clinical history, physical examination, chest x-ray, and echocardiogram.  The examiner opined that there was no evidence of pulmonary hypertension, true restrictive lung disease, chronic obstructive pulmonary disorder, or asthma.  The examiner noted that PFTs from earlier years were not available, but the Veteran had not experienced progressive respiratory symptoms since his episodes of dyspnea in 2008.  The examiner further opined that the Veteran's lower than expected FVC could be compatible with his relatively small body habitus.  Therefore, it was this examiner's opinion that the Veteran did not have a current respiratory condition and that his dyspnea episode in 2008 was not service connected since the Veteran was discharged from the military in 1994.

At his October 2015 hearing, the Veteran testified that he experienced shortness of breath and trouble catching his breath with even light exertion for over six years.  He also reported that he had trouble recuperating after physical activity and had to rest after mild exertion, such as climbing two flights of steps.  The Veteran noted that during and after mild exertion he grew short of breath, fatigued, and that it took him longer than it should to recover.  

Based on a review of the evidence, the Board finds that service connection for an undiagnosed respiratory disorder is warranted.  The Board acknowledges the October 2012 examiner's opinion that the Veteran did not have an undiagnosed respiratory disorder and opinion that the decreased FVC values could be compatible with his relatively small body habitus; however, that opinion is speculative in nature and does not address the Veteran's competent and credible assertions that his symptoms began approximately six years ago.  Accordingly, the Board finds that the examiner's opinion is inadequate for adjudicating the claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (holding that a physician's statement framed in terms such as "may" or "could" is not probative).

In this case, the Veteran testified and his DD Form 214 confirms that he had active service in the Southwest Asia theater of operations during the Persian Gulf War.  The record does not document a diagnosed respiratory disorder; however, the Veteran provided competent and credible testimony regarding his ongoing respiratory symptoms and his PFT provided objective confirmation of his lower than expected lung capacity.  Specifically, PFT in October 2012 revealed that the Veteran's pre-bronchodilator FVC was 64.2 percent and his post-bronchodilator FVC was 65.7 percent.  The Board notes that the Veteran's post-bronchodilator FVC would warrant at least a compensable 10 percent evaluation under potentially applicable diagnostic codes for respiratory disorders.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602, 6603, 6604 (2015).  Accordingly, as the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War and has subjective and objective respiratory symptoms that have manifested to a degree of 10 percent or more prior to December 21, 2016, presumptive service-connection for an undiagnosed respiratory disorder, characterized by shortness of breath, is warranted. 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for chronic fatigue is reopened.

New and material evidence having been received; the claim of entitlement to service connection for insomnia is reopened.

Entitlement to service connection for an undiagnosed illness respiratory disorder, manifested by shortness of breath, is granted.


REMAND

Initially, the Board finds that there are outstanding VA treatment records relevant to the pending appeals.  A November 2015 VA treatment record indicates that the Veteran had a mental health follow up appointment scheduled in six months or in May 2016.  The most recent VA treatment records are dated in March 2016 and do not document the Veteran's follow up appointment.  

The record also indicates that there are outstanding private treatment records relevant to the pending appeals.  At his hearing, the Veteran testified that he received psychiatric treatment from the Jackson Vet Center.  VA treatment record also confirmed that the Veteran received ongoing mental health treatment through his local Vet Center.  Additionally, a March 2015 VA treatment record indicated that the Veteran received private orthopedic care from the Southern Bone and Joint Clinic.  To date, the Veteran's Vet Center and private orthopedic treatment records have not been requested or otherwise obtained, on remand reasonable efforts must be made to obtain all outstanding private treatment records. 

The Veteran was provided VA psychiatric examinations in September 2012 and April 2015.  While the examiners diagnosed the Veteran with a depressive disorder NOS and an unspecified depressive disorder, neither examiner provided an opinion regarding whether these diagnoses were related to the Veteran's military service.  Additionally, neither VA examiner addressed the VA treatment records indicating that the Veteran was diagnosed with PTSD.  In light of the above, another VA examination is warranted. 

With regard to the Veteran's claim for chronic fatigue, he was most recently provided a VA Gulf War examination in October 2012.  The examiner noted that physical examination was normal, but the Veteran reported ongoing subjective fatigue.  The Veteran stated he always been an insomniac but noticed it more in the last 4-5 years.  It was noted that the Veteran was not specific regarding when his fatigue began and was not specific whether his fatigue was related to any of his mental health issues, but simply stated he had been tired for a long time.  The examiner noted that the Veteran's VA treatment records indicated the Veteran's lab results were normal.  The examiner opined that the Veteran did not have a diagnosed medically unexplained chronic multi-symptom illness, including chronic fatigue syndrome.  While the October 2012 examiner suggested that the Veteran's fatigue may be related to his mental health symptoms, the examiner did not provide any rationale explaining why the Veteran's ongoing fatigue did not meet the criteria for a diagnosis of chronic fatigue syndrome or explain why it was not related to an undiagnosed illness.  Accordingly, on remand an addendum opinion is needed.

The Veteran was provided a VA audiology examination in November 2013.  While the Veteran was diagnosed with a right ear hearing loss disability, the examiner opined that an etiological opinion could not be provided without resorting to mere speculation.  In support of the conclusion, the examiner cited the lack of evidence regarding the Veteran's hearing acuity subsequent to 1992.  However, in rendering and supporting her speculative opinion, the examiner did not address the lay evidence regarding the onset of the Veteran's hearing loss.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence); see also Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (stating that when an examiner concludes that an opinion cannot be rendered without resorting to mere speculation, it must be clear that the inability to render the opinion is not the initial impression of an uninformed examiner, but an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion).  On remand an addendum opinion regarding the Veteran's right ear hearing loss must be obtained that adequately address the lay evidence of record. 

The Veteran was provided a VA examination in September 2012 to determine the nature and etiology of any bilateral knee disability.  The examiner stated that while the Veteran had patellofemoral syndrome (PFS) and a knee sprain during service, he currently did not have a bilateral knee condition.  The examiner went on to opine that the Veteran's current knee complaints were unrelated to his in-service diagnoses.  Subsequent to the VA examination the Veteran was diagnosed with degenerative joint disease of the right and left knee.  Additionally, the examiner's negative opinion was conclusory and not supported by any rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  As such, on remand the Veteran should be provided a VA examination to determine the nature and etiology of any right or left knee disability. 

The Veteran has not been provided a VA examination to address the etiology of his claimed prostate cancer.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, the record indicates that the Veteran has been diagnosed with prostate cancer.  Additionally, he reports that he was exposed to environmental hazards while serving Saudi Arabia.  Accordingly, the Board finds that a VA examination to determination the etiology of the Veteran's prostate cancer is warranted. 

Lastly, the Veteran's claim for IBS was denied in a March 2016 rating decision.  In May 2016 the Veteran timely filed a VA Form 21-0958 disagreeing with the denial of that claim.  To date, the AOJ has not issued a statement of the case.  Accordingly, a remand is warranted.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a SOC).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC and notification of the Veteran's appellate rights on the issues of entitlement to service connection for IBS.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the veteran perfects the appeal as to that issue, the AOJ should undertake all appropriate action.

2.  Obtain copies of all VA treatment records for the Veteran dated from May 2016 to present.  All efforts to obtain these records must be documented in the claims file.

3.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for all private care providers related to his disabilities on appeal, to include the Jackson Vet Center and Southern Bone and Joint Clinic.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

4.  After the above has been completed, to the extent possible, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

a.  The examiner is asked to identify all psychiatric disorders found during the pendency of the appeal, and to determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM as specified by 38 C.F.R. § 4.125 (2015).  

In doing so, the examiner should discuss the previous diagnoses of record.  If the Veteran does not meet the diagnostic criteria for PTSD, the examiner must detail which criteria were and were not meet, and why.
The examiner should also indicate whether the Veteran's insomnia is a separately diagnosable disorder or is a symptom of another diagnosed psychiatric disorder.

b.  If the Veteran has PTSD, the examiner should state whether the Veteran's reported stressor(s) are sufficient to have caused PTSD, and opine whether it is at least as likely as not (50 percent probability or more) that his PTSD is related to a verified stressor(s) or a fear of hostile military or terrorist activity. 

c.  If a psychiatric disorder other than PTSD has been present during the pendency of the appeal, state whether it is at least as likely as not (i.e. a 50 percent probability or more) that it had its onset in active service, was caused or related to active service, or in the case of any diagnosed psychosis whether it manifested within one year of the Veteran's separation from active service.

In rending the above requested opinions, the examiner should address the Veteran's lay statements regarding his stressors and the onset of his symptoms, as well as the prior VA examination reports of record. 

A complete rationale should be given for all opinions and conclusions expressed.

5.  Thereafter, obtain an addendum opinion from the October 2012 examiner or an appropriate substitute.  If the examiner determines that an additional examination is required to render the requested opinions, then one should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file, including the prior VA Gulf War and psychiatric examinations.  Thereafter, the examiner should address the following:

a.  Does the Veteran currently or at any time during the pendency of the appeal meet the diagnostic criteria for chronic fatigue syndrome.

If the examiner finds that the Veteran does not meet the diagnostic criteria for chronic fatigue syndrome, the examiner must detail which criteria were and were not meet, and why.

b.  If the Veteran does not have CFS, does he otherwise have a qualifying chronic disability, as defined in 38 C.F.R. § 3.317(2)(i) (2015), that is manifested by symptoms such as fatigue and sleep disturbances. 

c.  If the Veteran is not diagnosed with CFS or a qualifying chronic disability, but his symptoms are attributed to another diagnosis, not already service-connected, state whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability began in service, was caused by service, or is otherwise related to the Veteran's military service, to include service in the Persian Gulf. 

In rendering the above requested opinions, the examiner should address the lay statements of record concerning his symptoms since returning from the Persian Gulf.

6.  Thereafter, obtain an addendum opinion from the same examiner who conducted the November 2013 VA audiological examination or, if unavailable, another appropriate substitute.  If the examiner determines that additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  After reviewing the claims file, the examiner should opine whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's right ear hearing loss disability is causally related active service, to include in-service acoustic trauma.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner should not rely solely on the absence of hearing loss in service as a basis for any opinion.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

If an opinion cannot be expressed without resorting to speculation, the examiner should so indicate and discuss why an opinion is not possible.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner should provide a complete rationale for all conclusions reached including a description of the evidence relied upon and rejected in reaching the opinion. 

7.  Thereafter, provide the Veteran with a VA examination to determine the nature and etiology of any right or left knee disabilities.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the following:

a.  Identify any right or left knee disabilities.

The examiner should reconcile his or her diagnoses with the diagnoses of record. 

b.  For any diagnosed knee disabilities, state whether it is at least as likely as not (i.e., 50 percent probability or higher) that it had its onset during or is otherwise causally or etiologically related to the Veteran's service

In so opining, the examiner should address the October 1990 and November 1990 service treatment records noting treatment for right and left knee pain, as well as the VA examinations of record. 

c.  State whether any diagnosed right or left knee disability is consistent with a clinically known diagnosis, or is due to an undiagnosed illness(es).

8.  Provide the Veteran a VA examination to determine the nature and etiology of any prostate disorder.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the following:

a.  Identify any prostate disorder.

b.  State whether any diagnosed prostate disorder is consistent with a clinically known diagnosis, or is due to an undiagnosed illness(es).

c.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified prostate disorder had its onset in active service or is otherwise causally or etiologically related to active service;

In rendering the above requested opinions, the examiner should address the Veteran's lay statements regarding environmental hazards during his Persian Gulf service. 

9.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


